Title: To John Adams from Jacob Eÿermann, 5 June 1800
From: Eÿermann, Jacob
To: Adams, John



Philada. June 5th. 1800

We the Undersigned, prisoners in the Goal of Philadelphia, beg leave to present their Humble Petition & Prayer to your Excellency—
It is with deep Reverence and Humility we address ourselves to Your Excellency—We look upon You as a kind Father, permit us therefore to speak as Children that have gone astray and who are justly punished for their folly and Wickedness but who now feel and see the dire Consequences of their Criminal Conduct—We now know perfectly well what an atrocious part we have acted in opposing a Government, the mildest in the Universe—We now plainly see that a Conduct as ours has been, naturally brings down Misery upon the Perpetrators themselves and leads to Anarchy, Confusion and Bloodshed—It is far from us to extenuate our Crimes, we acknowledge the Punishment, the Laws of our Country have inflicted upon us, to be just; but we cannot suppress, we must pronounce the feelings of our Hearts—We feel happy, That Your Excellency is our President, who by the Law of the Land has Power to extend Mercy for Judgment over poor, deluded ignorant Transgressors.
Permit us to assure Your Excellency with true sincerity that we are sorry for what We have done, we reflect with abhorrance on our past Conduct and make the sacred Promise as before God, that in future through his Grace we will demean ourselves not only on our own part as peaceable and obedient Citizens but use all our Endeavours to encourage amongst our Neighbours the same spirit of true Citizenship—We are convinced of the tender feelings of Your Excellency’s heart and therefore will not hurt You with a long and woeful Detail of our Misery—The most of us are fathers of families, who now are destitute of the Comforts, that a father ought to be to them. Some of us have entirely ruined ourselves—But what oppresses some of us most is the Impression our Conduct must have made on our poor Children and how thankful should we for ever be to Your Excellency, if Your Humanity would extend itself over us so as to remit our Punishments and grant us a Release from Imprisonment, that we might be able to wipe off the Stain on our Characters by good Advice to our Children which might else corrode their yet innocent Hearts and as in Duty bound / We shall every pray &ca.
of Northampton County imprisoned upwards of a Year before their Trial— {J. J. EÿermannIndous RäslarPhilip InpfJacob AlninHenry Jarrett,}of Northampton County imprisoned since the second of May lastfour other namesConrad Mard}of Bucks County imprisoned upwards of One Year before their Trailone nameJacob Alnin,}of Bucks County imprisoned since the second of May lastDaniel Alnintwelve other namesJacob Gablethree other namesof Montgomery CountyHenry Smith


